

Exhibit 10.7
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of
August 25, 2006, is made by BLAST ENERGY SERVICES, INC., a California
corporation (“Blast Energy Services”), and EAGLE DOMESTIC DRILLING OPERATIONS
LLC, a Texas limited liability company (“Eagle”, and together with Blast Energy
Services, each a “Grantor” and collectively, the “Grantors”), in favor of LAURUS
MASTER FUND, LTD. (“Laurus”).
 
WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of the
date hereof by and between Blast Energy Services and Laurus (as from time to
time amended, restated, supplemented or otherwise modified, the “Purchase
Agreement”), Laurus has agreed to provide certain financial accommodations to
Blast Energy Services;
 
WHEREAS, pursuant to that certain Guaranty dated as of the date hereof made by
Eagle (the “Guarantor”) in favor of Laurus (as from time to time amended,
restated, supplemented or otherwise modified, the “Guaranty”), the Guarantor
guaranteed all of the obligations and liabilities of Blast Energy Services under
the Purchase Agreement and the Related Agreements (as defined in the Purchase
Agreement).
 
WHEREAS, Laurus is willing to enter into the Purchase Agreement, but only upon
the condition, among others, that Grantors shall have executed and delivered to
Laurus this Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
 
Section 1DEFINED TERMS.
 
(a)When used herein the following terms shall have the following meanings:
 
“Copyright Licenses” means all written agreements naming any Grantor as licensor
or licensee, granting any right under any Copyright, including the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright, and whether any Grantor is named as licensor, licensee or otherwise.
 
“Copyrights” means all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, and the right to obtain all renewals of any of the foregoing.
 
“General Intangibles” shall have the meaning provided thereto in Section 9-102
of the UCC, as amended, restated or otherwise modified from time to time.

 
 

--------------------------------------------------------------------------------

 

 
“Intellectual Property” shall mean all rights, title and interests in or
relating to intellectual property and industrial property of each Grantor and
all IP Ancillary Rights relating thereto, including all Copyrights, Patents,
Trademarks, Internet Domain Names and IP Licenses.


“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) of each Grantor in or relating to internet domain names.
 
“IP Ancillary Rights” shall mean with respect to any Copyrights, Patents,
Trademarks, Internet Domain Names and IP Licenses, as applicable, all foreign
counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such intellectual property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such intellectual property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other IP Ancillary Right.
 
“IP Licenses” shall mean Copyright Licenses, Patent Licenses and Trademark
Licenses.
 
“Master Security Agreement” shall have the meaning provided thereto in Section 5
hereof.
 
“Obligations” shall have the meaning provided thereto in the Master Security
Agreement.
 
“Patent Licenses” means all agreements, whether written or oral, relating to any
Patent, including agreements providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, and whether any Grantor is named as licensor, licensee or otherwise.
 
“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, and all reissues and extensions of such
letters patent, (b) all applications for letters patent of the United States or
any other county and all divisions, continuations and continuations-in-part
thereof, and (c) all rights to obtain any reissues or extensions of the
foregoing.
 
“Trademark Licenses” means, collectively, each agreement, whether written or
oral, relating to any Trademark, including agreements providing for the grant by
or to any Grantor of any right to use any Trademark, and whether any Grantor is
named as licensor, licensee or otherwise.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, business
names, fictitious business names, trade styles, services marks, logos, and other
source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or political subdivision
thereof, or otherwise, and all common-law rights thereto, and (b) the right to
obtain all renewals, reissues or extensions thereof.

 
 

--------------------------------------------------------------------------------

 

 
“UCC” shall have the meaning provided thereto in the Master Security Agreement.
 
(b)All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Purchase Agreement.
 
Section 2GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. To
secure the complete and timely payment of all the Obligations of the Grantors
now or hereafter existing from time to time, each Grantor hereby grants to
Laurus a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Collateral”):
 
(a) all of its Patents and Patent Licenses to which it is a party including
those referred to on Schedule I hereto;
 
(b) all of its Trademarks and Trademark Licenses to which it is a party
including those referred to on Schedule II hereto;
 
(c) all of its Copyrights and Copyright Licenses to which it is a party
including those referred to on Schedule III hereto;
 
(d) all of its Internet Domain Names including those referred to on Schedule IV
hereto;
 
(e) all IP Ancillary Rights;
 
(f) all goodwill of the business connected with the use of, and symbolized by,
any of the Intellectual Property; and
 
(g) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future (i)
infringement or dilution of any Intellectual Property or Intellectual Property
licensed under any IP License and (ii) injury to the goodwill associated with
any Intellectual Property or any Intellectual Property licensed under any IP
License.
 
Section 3REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants
that:
 
(a) Such Grantor does not have any interest in, or title to, (a) any Patents or
Patent Licenses except as set forth on Schedule I, (b) any Trademarks or
Trademark Licenses except as set forth on Schedule II, (c) any Copyrights or
Copyright Licenses except as set forth on Schedule III or (d) any Internet
Domain Names except as set forth on Schedule IV.
 
(b) Each of its Patents, Trademarks and Copyrights is valid and enforceable, and
there is no claim that the use of any of them violates the rights of any third
party.

 
 

--------------------------------------------------------------------------------

 

 
(c) The IP Licenses are in full force and effect, and such Grantor is not in
breach or default under any of the IP Licenses.
 
(d) This Agreement is effective to create a valid and continuing first priority
lien on and perfected security interests in favor of Laurus in all of such
Grantor’s Patents, Trademarks, Copyrights, IP Licenses and Internet Domain Names
and such perfected security interests are enforceable as such as against any and
all creditors of, and purchasers from, such Grantor.
 
(e) Upon filing of this Agreement with the United States Patent and Trademark
Office and the United States Copyright Office and the filing of appropriate
financing statements, all action necessary or desirable to protect and perfect
Laurus’ Lien on each Grantor’s Patents, Trademarks, Copyrights and Internet
Domain Names shall have been duly taken.
 
Section 4COVENANTS. Each Grantor covenants and agrees with Laurus that from and
after the date of this Agreement:
 
(a) Such Grantor shall notify Laurus immediately if it knows or has reason to
know that any application or registration relating to any Patent, Trademark or
Copyright (now or hereafter existing) may become abandoned or dedicated, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of or right to use any Patent, Trademark or Copyright,
its right to register the same, or to keep and maintain the same.
 
(b) In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Laurus prior written notice thereof, and, upon request of Laurus,
such Grantor shall execute and deliver a supplement hereto (in form and
substance satisfactory to Laurus) to evidence Laurus’ lien on such Patent,
Trademark or Copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.
 
(c) Such Grantor shall take all actions necessary or requested by Laurus to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of each of the Patents, Trademarks and Internet Domain
Names (now or hereafter existing), including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.
 
(d) In the event that any of the Collateral is infringed upon, misappropriated
or diluted by a third party, such Grantor shall notify Laurus promptly after
such Grantor learns thereof. Such Grantor shall, unless it shall reasonably
determine that such Collateral is in no way material to the conduct of its
business or operations, promptly sue

 
 

--------------------------------------------------------------------------------

 

 
for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and shall take such
other actions as Laurus shall deem appropriate under the circumstances to
protect such Collateral.
 
(e) Upon the request of Laurus, such Grantor shall execute and deliver to
Laurus, in form and substance reasonably acceptable to Laurus and suitable for
recording with the appropriate internet domain name registrar, a duly executed
form of assignment for all Internet Domain Names of such Grantor (together with
appropriate supporting documentation as may be requested by Laurus).
 
Section 5MASTER SECURITY AGREEMENT. The security interests granted pursuant to
this Agreement are granted in conjunction with the security interests granted to
Laurus by each Grantor pursuant to the Master Security Agreement, dated as of
the date hereof, among the Grantors and Laurus (as amended, restated or
otherwise modified from time to time, the “Master Security Agreement”). Each
Grantor and Laurus hereby acknowledges and affirms that the rights and remedies
of Laurus with respect to the security interest in the Collateral made and
granted hereby are more fully set forth in the Master Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.
 
Section 6REINSTATEMENT. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
Section 7INDEMNIFICATION. (a) Each Grantor assumes all responsibility and
liability arising from the use of the Patents, Trademarks and/or Copyrights and
each Grantor hereby indemnifies and holds Laurus harmless from and against any
claim, suit, loss, damage or expense (including reasonable attorneys’ fees)
arising out of such Grantor’s operations of its business from the use of the
Patents, Trademarks and/or Copyrights. (b) In any suit, proceeding or action
brought by Laurus under any IP License for any sum owing thereunder, or to
enforce any provisions of such IP License, Grantors will indemnify and keep
Laurus harmless from and against all expense, loss or damage suffered by reason
of any defense, set off, counterclaim, recoupment or reduction or liability
whatsoever of the obligee thereunder, arising out of a breach by the applicable
Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such obligee or
its successors from such Grantor, and all such obligations of such Grantor shall
be and remain enforceable against and only against such Grantor and shall not be
enforceable against Laurus.

 
 

--------------------------------------------------------------------------------

 

 
Section 8NOTICES. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give and serve upon any other party any communication
with respect to this Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the Purchase
Agreement with respect to Blast Energy Services and the Guaranty with respect to
the Guarantor.
 
Section 9TERMINATION OF THIS AGREEMENT. Subject to Section 6 hereof, this
Agreement shall terminate upon indefeasible payment in full in cash of all
Obligations and irrevocable termination of the Purchase Agreement and the
Guaranty.
[Signature Page to Follow]



 
IN WITNESS WHEREOF, each Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.



 
BLAST ENERGY SERVICES, INC.
By: /s/ John O’Keefe 
Name: John O’Keefe
Title: EVP, CFO, & Co-CEO
 
EAGLE DOMESTIC DRILLING OPERATIONS LLC
By: BLAST ENERGY SERVICES, INC., its  sole member
By: /s/ David M. Adams 
Name: David M. Adams
Title: President & Co-CEO
ACCEPTED AND ACKNOWLEDGED BY:
LAURUS MASTER FUND, LTD.
By: /s/ Laurus Master Fund, LTD. 
Name:
Title:
 






 
 

--------------------------------------------------------------------------------

 



 
STATE OF TEXAS )
) ss:
COUNTY OF HARRIS )
 
On the 24th day of August, 2006, before me personally came John O’Keefe to me
known, who being by me duly sworn, did depose and say he is the Executive Vice
President, Chief Financial Officer and Co-CEO of Blast Energy Services, Inc.,
the corporation described in and which executed the foregoing instrument; and
that he signed his name thereto by order of the board of directors of said
corporation.
 


/s/ Delores M. Trapani 
Notary Public
My Commission Expires: March 04, 2009


 
 
STATE OF TEXAS )
) ss:
COUNTY OF HARRIS )
 
On the 24th day of August, 2006, before me personally came David Adams to me
known, who being by me duly sworn, did depose and say he is the President and
Co-CEO of Blast Energy Services, Inc., the sole member of Eagle Domestic
Drilling Operations LLC, the limited liability company described in and which
executed the foregoing instrument; and that he signed his name thereto by order
of the board of directors of said corporation.
 


/s/ Delores M. Trapani 
Notary Public
My Commission Expires: March 04, 2009


 















 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 
TO
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
I. PATENT REGISTRATIONS
Grantor
Patent
Reg. No.
Date
None.
                             

 


II. PATENT APPLICATIONS
Grantor
Patent
Application No.
Filing Date
Blast Energy Services, Inc. (50% owner of the Patent)
Method and Apparatus for Jet-Fluid Abrasive Cutting
60/527,308
November 12, 2004
                       



 


III. PATENT LICENSES
Grantor
Patent
Reg. No.
Owner
Date
Exclusivity
Type of License
Blast Energy Services, Inc.
Method of an Apparatus for Horizontal Well Drilling
5,413,184
Carl Landers
5/9/95
Not Exclusive
Sublicense to Blast Energy Services under terms of license sale to Maxim TEP
Blast Energy Services, Inc.
Method of and Apparatus for Horizontal Well Drilling
5,853,056
Carl Landers
12/29/98
Not Exclusive
Sublicense to Blast Energy Services under terms of license sale to Maxim TEP
                           


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE II
 
TO
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
(m) TRADEMARK REGISTRATIONS
GRANTOR
REG. NO.
MARK
COUNTRY
REG. DATE
None.
                 

 
(n) TRADEMARK APPLICATIONS
GRANTOR
SER. NO.
MARK
COUNTRY
FILING DATE
None.
                 

 


 
(o) TRADEMARK LICENSES
GRANTOR
REG. NO.
MARK
COUNTRY
REG. DATE
EXCLUSIV-ITY
TYPE OF LICENSE
None.
                         

 





 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE III
 
TO
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
(a) COPYRIGHT REGISTRATIONS
Grantor
Copyright
Reg. No.
Date
None.
             
(b) COPYRIGHT APPLICATIONS
Grantor
Copyright
Date
 
None.
             
(c) COPYRIGHT LICENSES
Grantor
Copyright
Reg. No.
Date
Exclusivity
Type of License
None.
                     

 





 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE IV
 
TO
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 


 
INTERNET DOMAIN NAMES
 
blastenergyservices.com
 
blast-es.com
 
verdisys.com